Citation Nr: 1804408	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  15-43 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a left leg disability.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1959 to January 1964.  He also served in the National Guard from November 1978 until retirement in August 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision by a Department of Veterans Affairs (VA) Regional Office.

In his November 2015 VA Form 9, the Veteran requested a hearing before the Board at a local VA office.  In a written statement received in February 2016, the Veteran requested to withdraw the request for a hearing before the Board.  Accordingly, the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.702(d) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

This matter was remanded by the Board in April 2017 for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In the April 2017 remand, the Board instructed the AOJ to afford the Veteran a VA examination to determine the nature and etiology of any current left leg disability.  In May 2017, the Veteran requested to reschedule his examination due to a family issue.  The Veteran's examination was rescheduled for July 2017, however the record indicates the Veteran did not appear for this examination.

In December 2017, following the issuance of the December 2017 supplemental statement of the case, the Veteran called to reschedule the missed examination.  The Report of General Information states the Veteran indicated he had forgotten about the examination.  However, in a statement received later in December 2017, the Veteran contends he was not notified of his rescheduled examination.  The evidence of record does not contain a copy of any notification to the Veteran regarding the rescheduled examination.  Accordingly, on remand the VA should schedule the Veteran for a VA examination to determine the nature and etiology of any current left leg disability.

In the April 2017 remand, the Board also instructed the AOJ to undertake appropriate development to obtain any outstanding private treatment records identified by the Veteran.  In June 2017, the Veteran submitted VA Forms 21-4142 and 21-4142a for private treatment records from Dr. R.T.  In July and August 2017, the Private Medical Records Retrieval Center rejected the medical records request because of a missing or invalid signature.  However, it does not appear the AOJ followed up with the Veteran in an attempt to fix the incorrect forms.  On remand, the AOJ should again undertake appropriate development to obtain the outstanding private treatment records.

Finally, in a May 2017 letter to the Veteran, the AOJ asked the Veteran to clarify the nature of his current left leg disability, and how his current left leg disability is related to his military service, per the Board's remand instructions.  To date the Veteran has not provided any further information.  As a remand is necessary for the development discussed above, the AOJ should make another request to the Veteran to provide this information.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to provide further information as to the current disability or problems he has with his left leg, and how his current left leg disability is related to his military service, either active duty service and/or National Guard service.

2. The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include from Dr. R.T. from 2012 to the present.  When contacting the Veteran to obtain any necessary release, the AOJ should provide the full name of Dr. R.F.T. as identified in the April 2014 statement, and the June 2014 and June 2017 VA Forms 21-4142 and 21-4142a aid him in identifying these records.

The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If any private treatment records are not available, the AOJ should advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

3. After #1 and #2 have been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination with an appropriate examiner to determine the nature and etiology of any current left leg disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.

The examiner should elicit a full history from the Veteran.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.

After the record review, and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) Please identify with specificity all left leg disabilities which are currently manifested, or which have been manifested at any time since June 2014.

The examiner should address the notations of left leg pain and weakness in the April 2014 statement from Dr. R.F.T.

The examiner should also address the Veteran's statements in the November 2015 VA Form 9 of knee pain and that his knee is getting arthritic. 

b) For each diagnosis, is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current left leg disability was either incurred in, or is otherwise related to, the Veteran's military service?

The examiner should specifically address the notations in the Veteran's service treatment records of multiple left ankle sprains during active duty service in 1959 and 1960.  

The complete rationale for all opinions should be set forth.

4. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

